                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ILLINOIS

 KING MICHAEL OLIVER,1                                    )
 also known as                                            )
 MICHAEL OLIVER, #B89925,                                 )
                                                          )
                   Plaintiff,                             )             Case No. 19-CV-00792-JPG
                                                          )
 vs.                                                      )
                                                          )
 ANDREW SABENS,                                           )
 ASHLEY NOTO, and                                         )
 CARBONDALE POLICE                                        )
 DEPARTMENT,                                              )
                                                          )
                  Defendants.                             )

                                 MEMORANDUM AND ORDER

GILBERT, District Judge:

        Plaintiff Michael Oliver, an inmate of the Illinois Department of Corrections currently

incarcerated at Shawnee Correctional Center, brings this action pursuant to 42 U.S.C. § 1983 for

alleged deprivations of his constitutional rights. He seeks monetary damages and injunctive relief.

        This case is now before the Court for preliminary review of the Complaint pursuant to

28 U.S.C. § 1915A. Under Section 1915A, the Court is required to screen prisoner Complaints to

filter out non-meritorious claims. See 28 U.S.C. § 1915A(a). Any portion of a Complaint that is

legally frivolous, malicious, fails to state a claim upon which relief may be granted, or requests

money damages from a defendant who by law is immune from such relief must be dismissed.

28 U.S.C. § 1915A(b).



1
  Although Plaintiff refers to himself as “King” Michael Oliver, the IDOC inmate locator identifies Plaintiff as
“Michael Oliver.” See https://www2.illinois.gov/idoc/offender/pages/inmatesearch.aspx (last visited September 17,
2019); see also Bova v. U.S. Bank, N.A., 446 F. Supp. 2d 926, 930 n.2 (S.D. Ill. 2006) (a court may judicially notice
public records available on government websites) (collecting cases).
                                              Complaint

        Plaintiffs make the following allegations in the Complaint: On April 9, 2019 at 6:30 a.m.

officers entered Plaintiff’s house and walked to the room where he was lying in bed. This was an

unlawful entry and an unreasonable search and seizure. (Doc. 1, p. 2). The officers confirmed his

identity and told him they were looking for his girlfriend because her Dad had called them. (Id.,

pp. 2, 3). Plaintiff tried calling his girlfriend but she did not answer. (Id.) The officers provided

their last names but refused to give their first names and badge numbers. (Id.). The officers left

after he called his sister and asked her to call the state police. (Id.).

        An hour later, other officers arrived including a couple of detectives, a crime scene

investigator (CSI), Officer Ashley Noto, and a female officer. (Id.). Plaintiff recorded the events

via Facebook live because he believed they came to kill and/or arrest him. (Id.). One of the

detectives told him they were there because Plaintiff had left the scene of an accident a few days

earlier. (Id.). The CSI asked to call Plaintiff’s girlfriend. (Id., p. 4). At this point everyone was

outside the house and he gave the detective permission to “climb into the window to fetch his

phone.” (Id.). The detectives went in to get his phone. (Id.). When they returned with his phone,

the battery had been removed, which was the only way to turn off the phone without his security

code. (Id.). The phone had been recording prior to them retrieving it. (Id.). It was apparent that

they had “done something to it evidenced by some type of rainbow dust on the front screen.” (Id.).

This was an unlawful search and seizure. (Id.). Plaintiff had to turn on the phone to make the call.

(Id.). The CSI asked him to come to the station for more questions and he told them he would do

so after confirming they were real police officers and that they were supposed to be in his

residence. (Id.).

        At some point, Plaintiff felt he needed to take off his shirt so that it was clear he did not



                                                    2
have any weapons on him. (Id., p. 5). Once the officers left, he did not feel safe and so he decided

to go somewhere with a lot of cameras and witnesses. (Id.). He went to Schnucks, which was

right around the corner. (Id.). After he entered the store, he went to the front service desk and

asked the store clerk to call the state police. (Id.). He continued recording via Facebook live.

(Id.). The store clerk made the mistake of calling 911. (Id.). He asked the 911 dispatcher to

connect him to the state police. (Id.). The dispatcher told him to call the “non-emergency” number

but gave him an incorrect number twice. (Id.). The third time, the dispatcher told him she would

send officers to arrest him if he called again. (Id., pp. 5, 6). The dispatcher finally gave him the

correct number, but the store clerk told him she could not make any more phone calls for him

because he was shirtless. (Id., p. 6). He asked to buy a shirt, but he did not have his wallet with

him. (Id.).

         Plaintiff asked the store clerk if there was a place to charge his phone and the clerk directed

him to a power outlet by the video vending machine in the lobby. (Id.). He went there immediately

because his battery was dangerously low and he had been asked to leave. (Id.). He plugged in his

charger and phone and continued to record. (Id.). The store manager met him at the vending

machine and told him he could not remain inside or use the phone because he was not wearing a

shirt. (Id., p. 7). The store manager directed Plaintiff to a power outlet just beyond the entry doors.

(Id.).

         Plaintiff was having a conversation with the store manager and some employees awaiting

Carbondale Police Department’s arrival when he saw Officer Noto approaching. (Id.). Officer

Sabens stood in the background. (Id.). Another officer charged him from behind and aggressively

handcuffed him so tight that his circulation was compromised causing severe pain and numbness

in his fingers. (Id., pp. 7, 8). The officer yelled at him to “let go of the phone” and then took his



                                                   3
phone and everything in his pockets (which was given to a friend that was with him). (Id.).

Plaintiff was placed in the nearest police vehicle. (Id.). After noticing the police vehicle was

equipped with video and audio recording equipment, Plaintiff asked Officer Sabens to loosen the

handcuffs, but Sabens did not respond. (Id.).

        Plaintiff asserts the following claims in the Complaint:

        Count 1:          Unlawful Entry and Unreasonable Search and Seizure claim
                          against unknown individuals for entering Plaintiff’s residence
                          without his permission and without a warrant.

        Count 2:          Unlawful Search and Seizure against unknown individuals for
                          taking the battery out of Plaintiff’s phone to turn it off and stop
                          a recording and for doing something to his phone as evidenced
                          by rainbow dust on the front screen.

The parties and the Court will use these designations in all future pleadings and orders, unless

otherwise directed by a judicial officer of this Court. Any claim that is mentioned in the

Complaint but not addressed in this Order is considered dismissed without prejudice as

inadequately pled under Twombly.2

                                            Preliminary Dismissal

        Plaintiff has named the Carbondale Police Department as a defendant in this action.

However, “a police department is not a suable entity in Illinois.” Courtney v. City of Chicago, 439

F.App’x 557, 558 & n.* (7th Cir. 2011) (citing Chan v. Wodnicki, 123 F.3d 1005, 1007 (7th Cir.

1997)); see also Sow v. Fortville Police Dept., 636 F.3d 293, 300 (7th Cir. 2011) (local government

liability under § 1983 is dependent on an analysis of state law). Accordingly, all claims against

the Carbondale Police Department are dismissed with prejudice.




2
 See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which relief can
be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).


                                                         4
                                             Discussion

       Section 1983 creates a cause of action based on personal liability and predicated upon fault.

Therefore, to be liable under Section 1983, the individual defendant must have caused or

participated in a constitutional deprivation. Sheik-Abdi v. McClellan, 37 F.3d 1240, 1248 (7th Cir.

1994). Plaintiff alleges violations of his constitutional rights with regard to the original entry into

his home by unidentified officers and the detectives who tampered with his phone. These

individuals are not named as defendants. To state a claim, Plaintiff must specifically identify the

individual, by name or Doe designation. See Bell Atlantic Corp., 550 U.S. at 555; Fed. R. Civ. P.

8(a)(2). The Court will not treat individuals not listed in the caption as defendants, and any claims

against them are considered dismissed without prejudice. Myles v. United States, 416 F.3d 551,

551–52 (7th Cir. 2005) (holding that to be properly considered a party, a defendant must be

specified in the caption).

       There are no allegations that implicate Defendants Sabens and Noto in the alleged

violations of Plaintiff’s constitutional rights. Under Federal Rule of Civil Procedure 8, the

Complaint must include a short, plain statement of the case against each individual. Merely

naming a party in the caption of a Complaint is not enough to state a claim against him. Collins v.

Kibort, 143 F.3d 331, 334 (7th Cir. 1998). Because Plaintiff failed to allege specific acts of

wrongdoing by Sabens and Noto, the personal involvement requirement necessary for

Section 1983 liability is not met. Gentry v. Duckworth, 65 F.3d 555, 561 (7th Cir. 1995).

Accordingly, Sabens and Noto will be dismissed without prejudice.               Further, because the

Complaint does not present a colorable constitutional claim, it will be dismissed for failure to state

a claim upon which relief may be granted.

                                          Pending Motion



                                                  5
       Plaintiff filed a request for the Clerk of Court to issue subpoenas (Doc. 3) for various video

and audio recordings, documents from the Jackson County Jail, 911 calls, and documents related

to a case number referenced in Officer Noto’s statement. This request is discovery related and is

premature and improper at this time as Plaintiff’s Complaint has not survived preliminary review

under 28 U.S.C. § 1915A. The request will, therefore, be denied.


                                            Disposition

       The Clerk of Court is DIRECTED to add “also known as Michael Oliver” to Plaintiff’s

name on the docket in the Case Management/Electronic Case Filing (“CM/ECF”) system.

       IT IS ORDERED that this matter does not survive preliminary review under 28 U.S.C. §

1915A, and the Complaint (Doc. 1) is DISMISSED without prejudice for failure to state a claim

upon which relief may be granted.

       IT IS FURTHER ORDERED that Defendant Carbondale Police Department is

DISMISSED with prejudice and the Clerk of Court is DIRECTED to TERMINATE it as a party

in the Court’s Case Management/Electronic Case Filing (“CM/ECF”) system.

       IT IS FURTHER ORDERED that Plaintiff’s request for the issuance of subpoenas (Doc.

3) is DENIED.

       IT IS FURTHER ORDERED that Plaintiffs is GRANTED leave to file a “First Amended

Complaint” on or before October 17, 2019. Should Plaintiff fail to file his First Amended

Complaint within the allotted time or consistent with the instructions set forth in this Order, the

entire case shall be dismissed with prejudice for failure to comply with a court order and/or for

failure to prosecute his claims. FED. R. CIV. P. 41(b); Ladien v. Astrachan, 128 F.3d 1051 (7th Cir.

1997); Johnson v. Kamminga, 34 F.3d 466 (7th Cir. 1994); 28 U.S.C. § 1915(e)(2). The dismissal

shall count as one of Plaintiff’s three allotted “strikes” under 28 U.S.C. § 1915(g).


                                                 6
         An amended complaint supersedes and replaces the original complaint, rendering the

original complaint void. See Flannery v. Recording Indus. Ass'n of Am., 354 F.3d 632, 638 n. 1

(7th Cir. 2004). The Court will not accept piecemeal amendments to the original Complaint. Thus,

the First Amended Complaint must stand on its own, without reference to any previous pleading,

and Plaintiff must re-file any relevant exhibits he wishes the Court to consider. The First Amended

Complaint is subject to review pursuant to 28 U.S.C. § 1915A.

         Should Plaintiff decide to file a First Amended Complaint, it is strongly recommended that

he use the civil rights complaint form designed for use in this District. He should label the form,

“First Amended Complaint,” and he should use the case number for this action (No. 19-cv-00792-

JPG). To enable Plaintiff to comply with this Order, the CLERK is DIRECTED to mail Plaintiff

a blank civil rights complaint form.

         Plaintiff is further ADVISED that his obligation to pay the filing fee for this action was

incurred at the time the action was filed, thus the filing fee remains due and payable, regardless of

whether Plaintiff elects to file a First Amended Complaint. See 28 U.S.C. § 1915(b)(1); Lucien v.

Jockisch, 133 F.3d 464, 467 (7th Cir. 1998).

         Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk

of Court informed of any change in his address; the Court will not independently investigate his

whereabouts. This shall be done in writing and not later than 7 days after a transfer or other change

in address occurs. Failure to comply with this Order will cause a delay in the transmission of court

documents and may result in dismissal of this action for want of prosecution. See FED. R. CIV. P.

41(b).

         IT IS SO ORDERED.

         DATED: September 19, 2019



                                                 7
    s/J. Phil Gilbert
    J. PHIL GILBERT
    United States District Judge




8
